          Case 1:19-mj-10955-UA Document 17 Filed 04/15/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK .
 United States of America
                                                                Deferred Prosecution Agreement
                      v.
                                                                                     19 Mag. 10955
 Waily Ovalle,

                                De endant.

TO: Waily Ovalle

        On November 21, 2019, a criminal complaint was issued by a United States Magistrate
Judge in the Southern District of New York, in which you are accused of committing an offense
against the United States, to wit, conspiracy to distribute and possess with intent to distribute
controlled substances, in violation of Title 21, United States Code, .Section 846. However, after a
thorough investigation it has.been determined that the interest of the United States and your own
interest will best be served by deferring prosec'u,tion in this District.. Prosecution will be deferred
during the term of your gocid behavior and satisfactory compliance with the terms of this agreement
for the period of three months from the signing of this agreement. The terms and conditions
constituting your good behavior and satisfactory compliance are as follows: ·

   (1) You shall refrain from violation of any law (federal, state and local). You shall
   immediately contact your U.S. Pretrial Services Officer if arrested or questioned bY, a law-
   enforcement officer.

   (2) You shall associate only with law-abiding persons.

   (3) You shall work regularly at a lawful occupation and/or regularly attend school and support
   your legal dependents, if any, to the best of your ability. When out' of work or not attending
   school you shall notify your supervising U.S. Pretrial Services Officer at once. You shall
   consult him or her prior to job and school changes.

   (4) You shall continue mental health treatment as directed by your supervising U.S. Pretrial
   Services Offier.
     i.
   (5) You 'shall not leave the Southern or Eastern Districts of New York or the District of New
   Jersey without p~rmission of your supervising U.S. Pretrial Services Officer.

   (6) You shall n~tify your supervising U.S. Pretrial Services Officer immediately of any change
   in your place of residence.

   (7) You shall follow your supervising U.S. Pretrial Services Officer's instructions and advice.

   (8) You shall report to your supervising U.S. Pretrial Services Officer as directed.
     Case 1:19-mj-10955-UA Document 17 Filed 04/15/20 Page 2 of 3




10
    Case 1:19-mj-10955-UA Document 17 Filed 04/15/20 Page 3 of 3



       Pursuant to 18 U.S.C. §3161(h)(2), exclusion under the Speedy Trial Act of the period of
time during which the prosecution of the defendant is deferred pursuant to this agreement is hereby
approved.

Dated: New York, New York
       April _ , 2020
            15


                                                         United States Magistrate Judge

                                                '
       The undersigned hereby consents to the foregoing and will accept supervision of the
above-named defendant on the conditions set forth herein.



Dated: New York, New York
       April _ _, 2020
              10


                                                        Francesca Tessier-Miller
                                                        United States Pretrial Services Officer
                                                                    '




                                                                                          07.29.2012
